Case 20-06015-jwc       Doc 11   Filed 02/17/21 Entered 02/17/21 08:27:57            Desc Main
                                 Document      Page 1 of 4




   IT IS ORDERED as set forth below:



   Date: December 15, 2020
                                                       _________________________________

                                                                  Jeffery W. Cavender
                                                             U.S. Bankruptcy Court Judge

 ________________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


IN RE:                                                   :        CHAPTER 7
                                                         :
STEPHANIE LEIGH FICKLE,                                  :        CASE NO. 15-58207-JWC
aka STEPHANIE L. STALVEY,                                :
                                                         :
         Debtor.                                         :
                                                         :


   ORDER APPROVING SETTLEMENT BETWEEN TRUSTEE, DEBTOR, AND
 CHRISTOPHER ALAN FICKLE UNDER RULE 9019 OF THE FEDERAL RULES OF
                     BANKRUPTCY PROCEDURE

         On November 18, 2020, S. Gregory Hays, as Chapter 7 Trustee (the “Trustee”) for the

bankruptcy estate of Stephanie Leigh Fickle (“Debtor”), by and through undersigned counsel,

filed a Motion for Order Authorizing Settlement with Debtor and Christopher Alan Fickle under

Rule 9019 of the Federal Rules of Bankruptcy Procedure [Doc. No. 34] (the “Motion”). In the




15947346v1
Case 20-06015-jwc         Doc 11    Filed 02/17/21 Entered 02/17/21 08:27:57             Desc Main
                                    Document      Page 2 of 4




Motion, Trustee requests that the Court approve the Settlement Agreement1 related to certain real

property with a common address of 9832 Georgia Highway 193, Chickamauga, Walker County,

Georgia 30707 (the “Property”), wherein, inter alia, any Transfer of the Property arising out of

the Divorce Agreement, if any, is void, ab initio, and any interest in the Property transferred, or

attempted to be transferred through the Divorce Agreement is restored to the Bankruptcy Estate.

Additionally, within sixty (60) days of the date of entry of this Settlement Approval Order,

Debtor and Mr. Fickle shall have an exclusive option to purchase the Bankruptcy Estate’s one-

half interest in the Property for the agreed sum of thirty thousand dollars ($30,000.00). In

addition, upon expiration of the 60-Day Option, Mr. Fickle authorizes Trustee to sell his one-half

interest in the Property under 11 U.S.C. § 363(h) and waives any requirement that Trustee obtain

a judgment in this regard.      Finally, Trustee and Mr. Fickle grant one another releases, as

expressly set forth in the Settlement Agreement. The exact terms of the Settlement Agreement

are set forth in Exhibit “A” to the Motion.

         On November 19, 2020, Trustee filed a Notice of Pleading, Deadline to Object, and for

Hearing [Doc. No. 35] (the “Notice”), in accordance with General Order No. 24-2018, setting a

hearing on the Motion for December 17, 2020 (the “Hearing”).

         Counsel for Trustee certifies that he served the Notice on all requisite parties in interest

on November 19, 2020. [Doc. No. 36].

         The Notice provided notice of the opportunity to object and for hearing pursuant to the

procedures in General Order No. 24-2018. No objection to the Motion was filed prior to the


1
       Capitalized terms used herein but not otherwise defined shall have the meaning ascribed
to them in the Motion.



15947346v1
Case 20-06015-jwc        Doc 11     Filed 02/17/21 Entered 02/17/21 08:27:57            Desc Main
                                    Document      Page 3 of 4




objection deadline provided in the Notice.

         The Court having considered the Motion and all other matters of record, including the

lack of objection to the relief requested in the Motion, and, based on the forgoing, finding that no

further notice or hearing is necessary; and, the Court having found that good cause exists to grant

the relief requested in the Motion, it is hereby

         ORDERED that the Motion is GRANTED: the Settlement Agreement is APPROVED

and the terms set forth therein are incorporated herein by reference. It is further

         ORDERED that Trustee may take any other actions necessary to effectuate the terms of

the Settlement Agreement. It is further

         ORDERED that this Court retains jurisdiction to (i) interpret, implement, and enforce

this Order, (ii) resolve any disputes regarding or concerning the Settlement Agreement, and (iii)

enter such other and further orders as may be necessary, just, or proper as an aid to enforcement

or implementation of this Order.

                                     [END OF DOCUMENT]

Order prepared and presented by:

ARNALL GOLDEN GREGORY LLP
Attorneys for Trustee

By:/s/ Michael J. Bargar
    Michael J. Bargar
    Georgia Bar No. 645709
    michael.bargar@agg.com
171 17th Street, NW, Suite 2100
Atlanta, GA 30363
Telephone: (404) 873-7030




15947346v1
Case 20-06015-jwc      Doc 11     Filed 02/17/21 Entered 02/17/21 08:27:57         Desc Main
                                  Document      Page 4 of 4




Identification of parties to be served:

Office of the United States Trustee, 362 Richard B. Russell Building, 75 Ted Turner Drive, SW,
Atlanta, GA 30303

Michael J. Bargar, Arnall Golden Gregory, LLP, Suite 2100, 171 17th Street, N.W., Atlanta, GA
30363

Stephanie Leigh Fickle, 1619 Pine Creek Way, Woodstock, GA 30188

S. Gregory Hays, Hays Financial Consulting, LLC, Suite 555, 2964 Peachtree Road, Atlanta, GA
30305

Brian R. Cahn, Brian R. Cahn & Associates, LLC, P.O. Box 3696, 222 E. Main Street,
Cartersville, GA 30120

Brian S. Limbocker, Limbocker Law Firm, LLC, Bldg. 100 - Suite 140, 2230 Towne Lake
Parkway, Woodstock, GA 30189

Christopher L. McCormick, The McCormick Firm, PC, Suite 400, 105 Pilgrim Village Drive,
Cumming, GA 30040

T. Ryan Mock, Jr., Hawkins & Parnell, LLP, 4000 SunTrust Plaza, 303 Peachtree Street, Atlanta,
GA 30308-3243




15947346v1
